DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 19, and 20, the term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does the "predetermined range near the first horizontal angle" include the first horizontal angle and how small of a range does "near" constitute? Claims 2-17, which are dependent on claim 1, are similarly rejected.
In claim 14, it is unclear what “thins out” or “thinned out” means. Applicant does not explicitly define the term. For examining purposes, Examiner will interpret as only calculating values of the spatial spectrum at specified discrete angles.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 19 and 20 rejected under 35 U.S.C. 101 because  the claimed invention is directed to a judicial exception (e.g., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 19 and 20 are directed to a method and program for sound source direction estimation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method and program: 1) does not improve functioning of a computer itself, or improve another technology or technical field, because estimating signal source direction angles is already well-known in the art; 2) does not apply the abstract idea with, or by use of, a particular machine because any computer can implement the abstract idea; 3) does not effect a transformation or reduction of a particular article to a different state or thing because manipulation of data with algorithms is not a transformation; 4) does not add a specific limitation other than what is well-understood, routine and conventional in the field because the process of determining the source direction is specified at a high level of generality; 5) does not add meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment because the claims only apply the abstract idea to an input acoustic signal. Therefore, the claim does not contain significantly more than the abstract idea.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akiyama JP 2010243376 A.

Regarding Claim 1, Akiyama teaches a sound source direction estimation device ([0001, 2]) comprising:
a first estimation unit configured to estimate a first horizontal angle that is a horizontal angle of a sound source direction (portion of the “evaluation formula calculating unit 471” which performs “narrowing down” in only the azimuth direction, [0102-106]) from an input acoustic signal ([0002, 87]), and
a second estimation unit configured to estimate a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle, with respect to the first horizontal angle (portion of “evaluation formula calculating unit 471” which performs “2 direction narrowing” in the 

Regarding Claim 2, Akiyama teaches the sound source direction estimation device according to claim 1, further comprising an input unit configured to input the acoustic signal from a microphone array including a plurality of microphones (“sensor group 41 has a plurality of sensors arranged in an array” and “multidimensional vectorization unit 42” converts signal into vector for use in calculations, [0087]; plurality of sensors are used to receive sound waves, [0002]).

Regarding Claim 19, Nakadai teaches a method of estimating a sound source direction of a sound source direction estimation device, the method comprising:
a first step of estimating a first horizontal angle that is a horizontal angle of the sound source direction (“narrowing down” in only the azimuth direction, [0102-106]) from an input acoustic signal ([0002, 87]); and
a second step of estimating a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle (“2 direction narrowing” in the azimuth and elevation direction using data outputted from the “1 direction narrowing”, [0102-106]), with respect to the first horizontal angle, in a predetermined range near the first horizontal angle (uses range of the “1 direction narrowing”, [0102]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Nakadai US 20150063069 A1.

Regarding Claim 3, Akiyama teaches the sound source direction estimation device according to claim 2, 
Akiyama does not teach but Nakadai teaches wherein in the microphone array, the plurality of microphones is arranged three-dimensionally (Figs. 7, [0049-51, 54, 104]).
Additionally, Akiyama teaches the sensors are arranged in a circular shape (circular shape exists in a 3D field, [106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use the three-dimensional microphone arrangement of Nakadai. This would more microphones placed in the same device and aid in accuracy of direction estimation.

Regarding Claim 4, Akiyama as modified above teaches the sound source direction estimation device according to claim 3, wherein the first estimation unit performs an operation on a first spatial spectrum (“evaluation values” computed for the “range of the 1 direction narrowing cells”, [0102]) and estimates the first horizontal angle on a basis of the first spatial spectrum (extracts the maximum evaluation value to estimate azimuth direction, [0102])

Regarding Claim 5, Akiyama as modified above teaches the sound source direction estimation device according to claim 4, 
Akiyama does not explicitly teach but Nakadai teachesthe first estimation unit includes a first processing unit that performs an operation on the first spatial spectrum by a MUSIC method (estimates azimuth using a GSVD-MUSIC method, [0058, 59, 121]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 6, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, wherein the second estimation unit includes a second processing unit that performs an operation on a second spatial spectrum (“evaluation values” in the range of the “2 narrowing down cells”, [0104])
Akiyama does not explicitly teach but Nakadai teaches by the MUSIC method. (estimates of azimuth use MUSIC method, [0058, 59])
Additionally, Akiyama teaches the MUSIC method could be used as a high-resolution estimation method ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 7, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, wherein the first estimation unit further includes a horizontal angle estimation unit configured to estimate the first horizontal angle on a basis of the first spatial spectrum on which the first processing unit performs an operation (“evaluation values” computed for the “range of the 1 direction narrowing cells”, and extracts the maximum evaluation value to estimate azimuth direction, [0102])

Regarding Claim 8, Akiyama as modified above teaches the sound source direction estimation device according to claim 6, wherein the second processing unit performs an operation on the second spatial spectrum in a range of the entire elevation angle in a predetermined range of the horizontal angle near the first horizontal angle (range is “narrowed down” in the azimuth direction but may include the entire “Elevation Span”, [0102, 103]).
Akiyama does not explicitly teach but Nakadai teaches the operation is performed by the MUSIC method.
Additionally, Akiyama teaches the MUSIC method could be used as a high-resolution estimation method ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to use MUSIC method of Nakadai to help estimate the direction. This would yield a high-resolution estimate of direction (Akiyama, [0029]).

Regarding Claim 11, Akiyama teaches the sound source direction estimation device according to claim 6, wherein the second estimation unit further includes a detection unit that detects the sound source direction from a peak of the second spatial spectrum (“evaluation values” computed for the “range of the 1 direction narrowing cells”, and extracts the maximum evaluation value to estimate azimuth direction, [0102]).

Regarding Claim 12, Akiyama as modified above teaches the sound source direction estimation device according to claim 11, 
Akiyama does not teach but Nakadai teaches a presentation unit configured to present the sound source direction detected by the detection unit (Figs. 12-14, [0141-160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to include the presentation unit of Nakadai. This would help a user locate the sound source.

Regarding Claim 13, Akiyama as modified above teaches the sound source direction estimation device according to claim 12, 
Akiyama does not teach but Nakadai teaches wherein the presentation unit changes a presentation state according to the estimated elevation angle (Figs. 12-14, [0141-160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akiyama to include the presentation unit of Nakadai. This would help a user locate the sound source.

Regarding Claim 20, Akiyama sound source direction estimation processing comprising:
a first step of estimating a first horizontal angle that is a horizontal angle of the sound source direction from an input acoustic signal; and
a second step of estimating a second horizontal angle that is the horizontal angle of the sound source direction and an elevation angle, with respect to the first horizontal angle, in a predetermined range near the first horizontal angle.
	Akiyama does not explicitly teach but Nakadai teaches a program for causing a computer to execute the sound source direction estimation processing [0207, 208].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the sound direction estimation processing steps in a program similar to Nakadai. This would allow a device to perform the estimation.


Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Nakadai US 20150063069 A1 and further in view of Nakamura US 20140078867 A1.

Regarding Claim 9, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, 
However, Akiyama does not explicitly teach but Nakamura teaches the first processing unit includes a first correlation matrix calculation unit that calculates a correlation matrix of a target sound signal of respective frequencies for every time frame of the acoustic signal for performing an operation on the first spatial spectrum ([0048-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the correlation calculations of Nakamura. This would allow the GSVD-MUSIC method to be used and angles calculated in every time frame.

Regarding Claim 10, Akiyama as modified above teaches the sound source direction estimation device according to claim 9, 
Akiyama does not explicitly teach but Nakamura teaches the first processing unit further includes a second correlation matrix calculation unit that calculates a correlation matrix of a noise signal of respective frequencies for every time frame of the acoustic signal for performing an operation on the first spatial spectrum ([0048-58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the correlation calculations of Nakamura. This would allow the GSVD-MUSIC method to be used and angles calculated in every time frame.

Regarding Claim 14, Akiyama as modified above teaches the sound source direction estimation device according to claim 5, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to thinning out and interpolation of Nakamura. This would allow minimize computational costs in calculating the spatial spectrum.

Regarding Claim 15, Akiyama as modified above teaches the sound source direction estimation device according to claim 11, 
Akiyama does not teach but Nakamura teaches the second estimation unit repeats processing of computing a range in which the second spatial spectrum is computed in a range limited in both the horizontal angle and the elevation angle, and detecting the peak of the computed second spatial spectrum until both the horizontal angle and the elevation angle no longer change ([0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to iteratively estimate the source direction angles similar to Nakamura. This would improve accuracy of the estimations.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama JP 2010243376 A in view of Nakadai US 20150063069 A1 and further in view of Zhu US 20120076316 A1.

Regarding Claim 16, Akiyama as modified above teaches the sound source direction estimation device according to claim 3, 
Akiyama does not teach but Zhu teaches the second estimation unit includes an SRP processing unit that processes a pair signal of one channel of the microphones arranged three-dimensionally and another one channel of the microphones (SRP-PHAT method, [0075-77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).

Regarding Claim 17, Akiyama as modified above teaches the sound source direction estimation device according to claim 16, 
Akiyama does not teach but Zhu teaches the SRP processing unit calculates a cross-correlation of a plurality of the pair signals, and in the predetermined range near the first horizontal angle, the SRP processing unit estimates the second horizontal angle and the elevation angle from a peak of the cross-correlation (SRP-PHAT method, [0075-77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).

Regarding Claim 18, Akiyama as modified above teaches the sound source direction estimation device according to claim 16, 
Akiyama does not teach but Zhu teaches the first estimation unit does not estimate the first horizontal angle, and the SRP processing unit estimates the second horizontal angle and the elevation angle from a peak of the cross-correlation (can calculate with only one horizontal angle and one elevation angle calculation, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to use the SRP method of Zhu. The SRP-PHAT method has a decreased sensitivity to noise and reverberations compared to TDOA methods and provides more precise location estimates than existing localization methods (Zhu: [0076]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645